Citation Nr: 0032416	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  98-08 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to a service-connected 
right knee disability.

2.  Entitlement an increased evaluation for a right knee 
disability, currently evaluated as 30 percent disabling and 
evaluated at 20 percent prior to April 22, 1997. 

3. Entitlement to financial assistance in purchasing an 
automobile or other conveyance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to May 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1991 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Chicago, Illinois, that denied the veteran's claim of service 
connection for a left knee disability, to include as 
secondary to the veteran's service-connected right knee 
disability, and denied an evaluation greater than 20 percent 
for his service-connected right knee disability.  In March 
1993 this matter was before the Board at which time it was 
remanded to the RO for further development.  In a July 1997 
rating decision, the RO increased the veteran's right knee 
disability evaluation to 30 percent disabling effective June 
1, 1998.  This matter was once again before the Board in 
August 1998 at which time it was remanded to the RO for 
additional development.  By rating action in June 1999, the 
RO granted a temporary total convalescent rating effective 
from May 7, 1999 which was subsequently terminated effective 
the end of November 1999 with the 30 percent evaluation being 
restored, effective December 1, 1999.

This appeal also arises from an October 1999 rating decision 
of the Phoenix, Arizona, RO, that granted entitlement to 
automobile adaptive equipment, and denied entitlement to 
financial assistance in purchasing an automobile or other 
conveyance.  This matter is deferred pending the completion 
being sought in the remand order below.


FINDINGS OF FACT

1.  The veteran's right knee disability for the period prior 
to April 22, 1997, was productive of arthritis and painful 
motion; not more than moderate recurrent subluxation or 
instability was present.

2.  Following a right total knee replacement on April 22, 
1997, and prior to its removal on May 7, 1999, the veteran 
experienced severe painful motion in the right knee.

3.  The veteran's right knee disability as of December 1, 
1999 has been productive of ankylosis in a favorable angle in 
full extension.

4.  A left knee disability is attributable to the veteran's 
service-connected right knee disability. 


CONCLUSIONS OF LAW

1.  The veteran's right knee disability is not productive of 
more than moderate recurrent subluxation or instability 
warranting not more than a 20 percent rating; however, a 
separate 10 percent evaluation for arthritis with painful 
motion is warranted for the period prior to April 22, 1997, 
according to applicable schedular criteria.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 3.71a, Diagnostic Codes 5003-
5010, 5257 (1999).

2.  The veteran's service-connected right knee disability is 
60 percent disabling from June 1, 1998 to May 7, 1999, 
according to applicable schedular criteria.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 3.71a, Diagnostic Code 5055 
(1999).

3.  The veteran's service-connected right knee disability is 
not more than 30 percent disabling from December 1, 1999, 
according to applicable schedular criteria.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 3.71a, Diagnostic Code 5256 
(1999).

4.  Resolving all reasonable doubt in the veteran's favor, 
internal derangement of the left knee is proximately due to 
or the result of a service-connected right knee disability.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.310(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On July 8, 1980, the veteran underwent a service enlistment 
examination and was found to have a normal clinical 
evaluation of his lower extremities.

Also dated July 8, 1980, is a service medical record showing 
that the veteran had a history of occasional pain in the 
region of the patella, bilaterally, when playing football and 
basketball, but that the pain was never severe enough to 
cause him to stop playing or restrain his activities in any 
way.  On examination the veteran had full, painless motion in 
both knees, with no swelling or laxity of ligaments.  There 
was moderate patella crepitus.  He was able to squat and walk 
on knees well.  He was diagnosed as having mild 
chondromalacia patella, bilaterally.  X-rays were taken of 
the veteran's knees revealing normal results.

A December 1981 Report of Medical Board notes that the 
veteran had been evaluated at the United States Naval 
Regional Medical Center in November 1981 for a diagnosis of 
ligamentous repair, right knee, secondary to trauma, 
involving repair of medial collateral ligament and dynamic 
repair of anterior cruciate ligament.  According to the 
Medical Board report, the veteran had sufficiently recovered 
from his surgical procedure and was functioning 
satisfactorily in his Lennox-Hill brace.  He was given a 
diagnosis at that time of medial collateral ligament, 
anterior cruciate ligament disruption with surgical repair.

The veteran had a normal clinical evaluation of his knees at 
his separation examination in March 1983.

In May 1984 the veteran filed a claim of service connection 
for torn ligaments of the knee.  

At a VA examination in July 1984, the veteran clarified that 
the torn ligaments pertained to his right knee.  Examination 
of the right knee revealed swelling and slight effusion.  
There was a positive drawer sign assessed as moderate.  Range 
of motion of the knee lacked 30 degrees when compared to the 
left.  "Flexion on extension the knees [were] the same".  
There was a very slight laxity of the lateral collateral 
ligament on the right.  Examination of the left knee revealed 
a laxity of the medial collateral ligament on the left.  When 
asked by the examiner if he ever injured the left knee, the 
veteran said "no".  However, the examiner said that there 
was a rather easily detectable drawer sign on the left.  He 
said that what could have happened was that the veteran could 
have injured himself and have no recollection of it and that 
this would be the reason he could not get any history or 
anything like that.  He added that there was general 
stability of the left knee which seemed to be intact.  He 
diagnosed the veteran as having internal derangement right 
knee, postoperative, now healed with residuals as detailed in 
the body of report, symptomatic.  He said that X-rays of the 
right knee showed traumatic arthritis.

In a September 1984 rating decision the RO granted service 
connection for internal derangement, right knee, with 
degenerative joint disease and assigned a 20 percent 
evaluation.

VA medical records show that in October 1984 the veteran 
underwent right ligament reconstruction of the anterior 
cruciate and medial collateral ligaments.  

In December 1988 the veteran underwent right knee arthroscopy 
with removal of previously placed sutures and debridement of 
medial meniscal tear at a VA medical facility.  

The veteran underwent another right knee arthroscopy with 
removal of suture and debridement at a VA medical facility in 
March 1990.

An October 1990 VA treatment record from the joint clinic 
states that the veteran had a three month history of left 
knee pain and of the left knee giving out on him.

A November 1990 VA orthopedic examination report notes that 
the veteran had left knee pain since 1988 with swelling, 
locking and giving way.  In regard to the right knee, 
findings revealed multiple well healed scars.  Range of 
motion was 0 to 100 degrees with pain.  There was no effusion 
and moderate crepitation.  Tenderness was noted medially.  
Also noted was 2+ medial instability with guarding and 1+ 
lateral instability.  There was a painful pivot shift.  The 
veteran was diagnosed as having severe internal derangement 
of the right knee with a poor prognosis and internal 
derangement of the left knee with a fair to good prognosis.

Bilateral knee X-rays were performed in November 1990 
revealing degenerative joint changes of the right knee and 
internal fixation of screws thought to be for soft tissue 
injury.  There was no recent fracture.  There was no fracture 
or dislocation identified in the left knee.  

In February 1991 the veteran was admitted to a VA medical 
facility and diagnosed as having internal derangement of the 
left knee.  While hospitalized, the veteran underwent left 
knee arthroscopy.  The operative report states that the 
veteran had recently injured his left knee and had persistent 
pain and popping in the knee with range of motion.  The 
discharge summary notes that the veteran had presented to the 
orthopedic clinic with left knee pain and locking with no 
clear history of trauma.

In February 1991 the veteran filed a claim of service 
connection for a left knee disability stating that he felt 
that this disability was related to his service-connected 
right knee disability.

In an April 1991 rating decision the RO denied the veteran's 
claim of service connection for a left knee disability, 
including as secondary to his service-connected right knee 
disability.  The RO also continued the veteran's 20 percent 
evaluation for his service-connected right knee disability.

A November 1991 VA treatment record from the orthopedic 
clinic notes that the veteran had constant pain in his knees 
secondary to football.  On examination he had full range of 
motion in both knees.  He also had right knee instability and 
a stable left knee.  

At a hearing at the RO in March 1992, the veteran testified 
that his right knee disability was causing him a great deal 
of pain, swelling and instability.  He said that if he wasn't 
wearing his brace his right knee would give out on him.  He 
said that he missed so many days from work at a paper company 
due to doctor appointments that he was fired and that on 
average he missed anywhere from 5 to 10 days of work because 
of his knee.  With respect to the left knee, the veteran said 
that he began having left knee problems following his third 
right knee surgery in 1988.  He said that one day his left 
knee just started giving way.  He denied having any problems 
with his left knee either before service or during service.  
The veteran's friend testified that it was hard for the 
veteran to keep a job because his knee would all of a sudden 
give him problems and require that he call in sick a lot.  
She said that the veteran's employer would then tell him that 
he would have to be let go.  The veteran said that he thought 
that his left knee disability was related to his right knee 
disability because his right knee disability had caused him 
to put increasing pressure on his left leg.  

In June 1993 the veteran attended a VA examination where he 
reported that his left knee started to become unstable and to 
give way in 1987 or 1988.  He said that such episodes 
occurred three to four times a month.  He said that he was 
told that he would eventually need to have a complete right 
knee reconstruction, but that no plans were underway for this 
procedure.  He reported that he was employed as a mail clerk 
and was required to do a lot of walking.  He complained of 
being unable to keep up with the ambulatory requirements of 
his occupation.  The examiner diagnosed the veteran as having 
status post reconstructive surgery of the right knee.  He 
said that the veteran's right knee was far and away his major 
problem and that it was reasonable to assume that whatever 
problem he had with his left knee would be aggravated if not 
attributable to his right knee problem.  

X-ray findings of the veteran's knees in June 1993 were 
consistent with status post right knee reconstruction changes 
and left patellar inferior tiny osteophyte.  Radiographic 
findings of the left knee were otherwise unremarkable.  

In an addendum opinion in September 1993, the examiner who 
conducted the June 1993 VA examination stated that he agreed 
with the RO's finding in April 1991 that " 'The veterans 
left knee condition in service was an apparent acute and 
transitory condition which existed prior to service and which 
was not of chronic disability under the law.  A chronic left 
knee condition is first manifested in November 1990 at too 
remote a time to be related to the veteran's active service.  
No etiological relationship had been demonstrated between the 
veteran's left knee disability and his service-connected 
right knee disability."' 

A VA orthopedic medical record dated in October 1993 contains 
an impression of severe knee instability with degenerative 
joint disease.

The record contains a January 1994 VA discharge summary 
showing that the veteran underwent revision, repair of the 
right anterior cruciate ligament due to a right knee anterior 
cruciate ligament tear.

At a VA examination in February 1995 the veteran reported 
that he felt as if he was experiencing progressive 
deterioration in his knee disability.  He said that his right 
knee felt unstable and that he fell two to three times per 
week on average.  He said that even wearing a support 
garment, he felt like he had to sit down after standing for 
10 to 15 minutes and had to stop and rest after walking about 
1-1/2 blocks.  On examination the veteran experienced pain in 
the right knee when he attempted to bear weight on his right 
foot only.  He was only able to flex his right knee to 95 
degrees before experiencing pain.  He was diagnosed as having 
status post right knee reconstructive surgery with 
development of degenerative joint disease, possibly affecting 
the left knee also.  There was some instability as indicated 
by the veteran's occasional falls and sense of instability.

In a May 1995 rating decision the RO continued the veteran's 
20 percent evaluation for his service-connected right knee 
disability.

VA medical records show that the veteran underwent left knee 
arthroscopy in February 1996.  The February 1996 operative 
report notes that the veteran had a four to five year history 
of knee pain, popping, locking and giving way.

A March 1996 VA X-ray report pertaining to the veteran's 
knees contains a clinical history that the veteran fell and 
hit his knee.  Mild degenerative changes were seen in the 
left knee joint without narrowing of the joint space.  The 
right knee revealed postoperative changes and moderately 
advanced degenerative arthritis at the knee joint and the 
patellofemoral compartment.  

An August 1996 VA orthopedic treatment record reflects a 
diagnosis of severe tricompartmental disease of the right 
knee.  The veteran's options consisted of fusion, a total 
knee arthroplasty or an offloading procedure.  

A VA orthopedic examination was conducted in November 1996 at 
which time the veteran reported having left knee problems in 
1990.  He said that he could recall no injuries to his left 
knee during service, and denied any injuries to either knee 
prior to service.  On examination the right knee lacked 10 
degrees of full extension and flexion was to 65 degrees.  
There were multiple well healed surgical scars about the 
right knee.  The veteran was diagnosed as having post 
multiple operative procedures including anterior cruciate 
ligament reconstruction, right knee.  He was also diagnosed 
as having synovitis, left knee.  The examiner stated that he 
had reviewed the veteran's claims file including a hand-
written entry from an examiner in June 1993 to the effect 
that the veteran's left knee problem was aggravated or 
attributable to his right knee problem.  The examiner said 
that he was at variance with this and that it appeared that 
the veteran's left knee problems were the result of an 
intense and vigorous athletic career, with attentive 
repetitive injuries, rather than to the condition of his 
right knee per se.  He said that the conditions of the 
veteran's knees were related only in the sense that they 
evolved from the same sport, and there was nothing to suggest 
that his right knee problems caused, aggravated, or otherwise 
causally linked to his left knee problem.

In April 1997 the veteran was admitted to a VA medical 
facility where he underwent right total knee arthroplasty 
without complication.  The discharge summary notes that the 
initial physical therapy goals had been met.  The veteran's 
active range of motion was noted to be 5 to 57 degrees, with 
passive range of motion at 5 to 60 degrees.

A May 1997 physical therapy note states reflects the 
veteran's report of continuing pain in the right lateral 
knee.  Another May 1997 physical therapy note indicates that 
emphasis had been placed on range of motion and that the 
veteran's best range to date was 6 to 55 degrees.  

A May 1997 VA Medical Certificate contains a diagnosis of 
knee pain status post total knee replacement.

In a July 1997 rating decision the RO increased the veteran's 
service-connected postoperative residuals of right knee 
reconstruction to 30 percent disabling, effective June 1, 
1998.

At a VA orthopedic examination in June 1998, the veteran 
reported that he worked 10 hours a week in security.  He said 
that he took about 6 Percocet in a 24 hour time span and also 
took antibiotics for the knee.  The examiner reviewed the 
claims file including a May 1997 X-ray report and stated that 
the veteran had a total knee prosthesis in satisfactory 
position.  He relayed the veteran's report of daily pain and 
swelling with constant limping.  The veteran denied any 
giving way or hearing noises.  He reported that the knee was 
infected and that he was taking antibiotics for this.  He 
denied having any weakness.  On examination the veteran did 
not appear to be in any distress.  He had a slight limp on 
the right on ambulation.  There was tenderness 
anterolaterally about the knee and also anteriorly medially.  
The veteran had three well healed scars.  Cruciate and 
collateral ligaments appeared stable and McMurray test was 
negative.  There was a question of trace effusion of the 
knee.  Palpation of the knee demonstrated slight increase in 
warmth on the right as compared to the left.  There was 
essentially no crepitation palpated.  Range of motion testing 
revealed that the veteran lacked 10 degrees full extension 
and had further flexion to 45 degrees.  The examiner 
commented that the veteran had status post right total knee 
arthroplasty with residuals, and relayed the veteran's report 
that he had been diagnosed as having an infection and was 
going to have additional surgery.  The examiner also said 
that the veteran's functional impairment was at least 
moderate and that quantification in terms of degrees could 
not be stated due to the subjective nature of the factors.

The record contains an operative report and notes dated in 
May 1999 showing a preoperative and postoperative diagnosis 
of painful right total knee arthroplasty.  These notes 
further show that in May 1999 the veteran underwent removal 
of right total knee arthroplasty and fusion of the right 
knee.

A July 1999 outpatient record notes that the veteran was 9 
weeks status post right knee fusion for chronic right knee 
pain status post right total knee arthroplasty.  It also 
reflects the veteran's report that the original pain was 
gone, but had been replaced by a new pain.  He said that the 
pain was worse when starting to walk and then would subside.  
He also said that he could not stand still in one position.  
On examination the wounds were noted to be healed, the knee 
was found to be nontender, solid to manipulation and no 
percussion tenderness.  

A VA outpatient record in August 1999 states that the veteran 
was 13 weeks status post right knee fusion and was 
complaining of increasing pain at the knee.  He was noted to 
be using two crutches instead of one and said that the pain 
was "medial on tibia and lateral on distal femur."  On 
examination there was mild swelling at the proximal medial 
tibia.  There was no motion and no erythema.  The examiner 
stated that it was unclear why the veteran's pain was 
increasing.

In December 1999 the veteran underwent a VA orthopedic 
examination.  In regard to the right knee, the veteran said 
that the right knee hurt occasionally and swelled almost 
nightly.  He said that his scars itched occasionally, but 
otherwise gave him no symptoms.  It is noted that he had no 
motion whatsoever in the right knee.  Examination of the 
knees revealed nontender scars.  The veteran had a moderate 
limp on the right without use of his cane.  There was no 
tenderness to palpation of the knees.  Cruciate and 
collateral ligaments were solid without motion due to the 
right knee fusion.  There was no effusion.  Range of motion 
testing revealed that the veteran had no motion on the right 
and that his right knee was fused in approximately 0 degrees 
extension.  The examiner stated that the veteran's functional 
impairment in the right knee was severe with a lack of 
approximately 130 degrees of flexion.  He said that the 
veteran did not have flare-ups of pain on the right, 
therefore pain did not significantly limit his functional 
ability during flare-ups, since he didn't have any.  He went 
on to say that it was theoretically possible that pain could 
limit his functional ability if the extremity was used 
repeatedly over a period of time as, for example, walking a 
distance or for more than a definite amount of time, but that 
the veteran did not state these parameters.  He said that the 
veteran's residual scarring of the right knee was not tender 
or painful on physical examination or by history.  In regard 
to the left knee, the examiner opined that the right knee 
disability did not aggravate the veteran's nonservice-
connected left knee disability.  He said that the veteran 
stated that there had been no change in pain in the left knee 
for a number of years.  He also said that the right knee 
impairment had not caused the veteran's left knee impairment 
to become more severe, therefore.  

II.  Legal Analysis

A. Increased Evaluation for the Right Knee

The veteran's claim for an increased evaluation for his right 
knee disability is well grounded, meaning plausible.  The 
file shows that the RO has properly developed the evidence to 
the extent possible, and there is no further VA duty to 
assist him with his claim.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

On April 22, 1997, the veteran underwent a right total knee 
replacement.  For the period from April 22, 1997, to June 1, 
1998, he was in receipt of a 100 percent evaluation.  This 
evaluation reflects a temporary total disability for one 
month of convalescence following the veteran's hospital 
discharge in May 1997, and for one year following 
implantation of the prosthesis.  See 38 C.F.R. §§ 4.30, 
4.71a, Diagnostic Code 5055 and Note 1 (1999).  Consequently, 
a two tiered approach is required in evaluating the veteran's 
service-connected right knee disability.  That is, it must be 
determined whether the veteran is entitled to an evaluation 
greater than 20 percent prior to April 22, 1997, and whether 
he is entitled to an evaluation greater than 30 percent from 
June 1, 1998. 

Claim for an Evaluation Greater than 20 Percent for the Right 
Knee Prior to 
April 22, 1997

When the RO continued the veteran's 20 percent evaluation for 
his right knee disability in April 1991, it did so under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under this code, a 
20 percent evaluation is warranted for recurrent subluxation 
or lateral instability of the knee that is moderate, and a 30 
percent evaluation is warranted for recurrent subluxation or 
lateral instability of the knee that is severe.

The veteran's complaints at a November 1990 VA examination 
that his right knee locked and gave way along with a finding 
of 1+ lateral instability on examination is indeed consistent 
with a 20 percent evaluation under Code 5257 for moderate 
instability.  There is nothing in the record to suggest that 
the disability was of a severe nature during this period of 
time.

In addition, findings at the November 1990 examination show 
that the veteran had range of motion in the right knee of 0-
100 degrees with pain, and right knee X-rays from November 
1990 show degenerative joint changes.  Based on this evidence 
showing arthritis and painful motion of the right knee, the 
veteran is entitled to a separate 10 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 for painful motion.  
See VAOPCPREC 23-97.  More specifically, Code 5003 provides 
that degenerative arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  The appropriate 
diagnostic codes in this case are Diagnostic Codes 5260 for 
limitation of flexion of the leg and 5261 for limitation of 
extension of the leg.  

Under Code 5260 for limitation of flexion, a 0 percent 
evaluation is warranted for flexion limited to 60 degrees, a 
10 percent evaluation is warranted for flexion limited to 45 
degrees, a 20 percent evaluation is warranted for flexion 
limited to 30 degrees and a 30 percent evaluation is 
warranted for flexion limited to 15 degrees.  38 C.F.R. 
§ 4.71a.

Under Code 5261 for limitation of extension, a 0 percent 
evaluation is warranted for extension limited to 5 degrees, a 
10 percent evaluation is warranted for extension limited to 
10 degrees, a 20 percent evaluation is warranted for 
extension limited to 15 degrees, a 30 percent evaluation is 
warranted for extension limited to 20 degrees, a 40 percent 
evaluation is warranted for extension limited to 30 degrees 
and a 50 percent evaluation is warranted for extension 
limited to 45 degrees.  38 C.F.R. § 4.71a.

By applying the examination findings in November 1990 of 0 
degrees (extension) and 100 degrees (flexion) to Codes 5260 
and 5261, it is evident that such findings do not approximate 
the criteria for a compensable or even a noncompensable 
evaluation for limitation of motion.  See 38 C.F.R. § 4.71, 
Plate II.  

It follows that since the limitation of motion of the 
specific joint or joints involved is not compensable under 
the appropriate diagnostic codes (5260, 5261), a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  See 38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Code 5003; VAOPGPREC 9-98.  
Accordingly, based on X-ray findings of degenerative joint 
disease in the right knee and objective evidence of painful 
motion of the right knee, the veteran is entitled to a 10 
percent evaluation for this knee under Code 5003.

The veteran's entitlement to a separate 10 percent evaluation 
under Code 5003, in addition to the 20 percent evaluation 
under Code 5257, covers the entire period prior to June 1998.  
In this regard, the veteran testified in March 1992 as to 
experiencing continuing pain, swelling and instability in his 
right knee.  Findings at a June 1993 VA examination show that 
he had tenderness along the patella, complained of pain on 
some maneuvers, and was not able to flex beyond 90 degrees 
without experiencing pain.  In February 1995, which was not 
long after the veteran's right knee reconstruction in 1994, 
the veteran was examined by VA and was again found to have 
pain on stressful maneuvers of the right knee including pain 
with flexion over 95 degrees.  His diagnosis at that time 
included degenerative joint disease and some instability.  
These findings continue to support a 20 percent evaluation 
under Code 5257 for moderate instability and a 10 percent 
elevation under Code 5003 for painful motion.

Similarly, range of motion findings of the right knee of 0 to 
65 degrees at a VA examination in November 1996 continue to 
demonstrate a less than noncompensable evaluation under the 
limitation of motion codes (Codes 5260, 5261), while findings 
of retropatellar pain with compression and moderately 
advanced degenerative arthritis at this examination continue 
to support a 10 percent evaluation under Coe 5003 for painful 
motion.  Additional evidence subsequent to November 1996 and 
prior to April 1997 likewise shows symptoms of degenerative 
joint disease of the right knee and pain. 

In light of the above, the preponderance of the evidence 
favors granting the veteran a separate 10 percent evaluation 
for degenerative arthritis and painful motion of the right 
knee for the period prior to June 1, 1998.  This is in 
addition to the 20 percent evaluation for moderate 
instability of the right knee.  38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5003, 5257 (1999).

Claim for an Evaluation Greater than 30 Percent for the Right 
Knee From 
June 1, 1998

Effective June 1, 1998, the veteran was assigned a 30 percent 
evaluation under 38 C.F.R. § 4,71a, Diagnostic Code 5055 for 
knee replacement.  Thirty percent is the minimum assignable 
evaluation under this code.  For a 60 percent evaluation 
under this code, there must be chronic residuals consisting 
of severe painful motion or weakness in the affected 
extremity.  A 100 percent evaluation is warranted for one 
year following implantation of prosthesis.

For the period commencing with the veteran's total knee 
replacement in April 1997 to the date that he underwent 
removal of the total knee replacement and right knee fusion 
in May 1999, the veteran experienced severe painful motion of 
the right knee.  The residual pain that the veteran 
experienced as a result of the April 1997 total knee 
replacement is clearly documented by the evidence, including 
an early VA record in May 1997 diagnosing the veteran as 
having knee pain status post total knee replacement, and a 
June 1998 VA examination report reflecting findings of 
decreased motion and pain in the right knee.  The evidence 
also includes the May 1999 operative report reflecting 
preoperative and postoperative diagnoses of painful right 
total knee arthroplasty.  This report also states that the 
veteran continued to have pain globally about the right knee 
following the total knee arthroplasty.

In light of the evidence showing severe painful motion in the 
veteran's right knee following the April 27, 1997 total right 
knee replacement, such evidence preponderates in favor of an 
increased, 60 percent, evaluation under Code 5055 from June 
1, 1998, to May 7, 1999.

On May 7, 1999, the veteran underwent removal of the right 
total knee arthroplasty and fusion of the right knee.  
Operative records show that he tolerated the fusion well.  

The residuals of the knee fusion warrant consideration under 
38 C.F.R. § 4.71a, Diagnostic Code 5256 for knee ankylosis.  
Under this code, a 30 percent evaluation is warranted for 
knee ankylosis at a favorable angle in full extension, or in 
slight flexion between 0 and 10 degrees.  A 40 percent 
evaluation is warranted for flexion between 10 and 20 
degrees, and a 50 percent evaluation is warranted for flexion 
between 20 and 45 degrees.  For a 60 percent evaluation, 
there must be ankylosis that is extremely unfavorable, in 
flexion at an angle of 45 degrees or more. 

Findings at a VA examination in December 1999 show that the 
veteran had no motion whatsoever in the right knee and that 
the right knee was fused in approximately 0 degrees of 
extension.  This puts the veteran's right knee fusion in a 
favorable angle in full extension thus warranting a 30 
percent evaluation.  See 38 C.F.R. § 4.71-3, Plate II.

Because the veteran's right knee disability is orthopedic in 
nature, consideration must be given to a higher evaluation 
based on limitation of motion due to pain on use or during 
flare-ups, or due to weakened movement, excess fatigability 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. 
Brown, 8 Vet. App. 202 (1995).  In this regard, the VA 
examiner stated in December 1999 that "the veteran [did] not 
have flare-ups of pain on the right, therefore pain [did] not 
significantly limit his functional ability during flare-ups, 
since he [didn't] have any."  He said that it was 
theoretically possible that pain could limit the veteran's 
functional ability if the extremity was used repeatedly over 
a period of time such as walking a distance of more than a 
definite amount of time, but that the veteran did not state 
these parameters.  Since this latter assessment of functional 
loss due to repeated use is based on theory and not on the 
veteran's true disability picture, it is deemed to be too 
speculative to warrant the assignment of a higher evaluation 
under Code 5256 for functional loss.  38 C.F.R. §§ 4.40, 
4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202 (1995).

The preponderance of the evidence is against an evaluation 
greater than 30 percent for the veteran's service-connected 
right knee disability from December 1, 1999.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim to 
this extent must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 61 (1991).

B.  Service Connection for a Left Knee Disability

The veteran contends that his left knee disability is related 
to his service-connected right knee disability due to the 
increased pressure he has had to put on his left lower 
extremity.  His claim is well grounded meaning plausible. The 
record shows that the RO has properly developed the evidence 
and there is no further VA duty to assist the veteran with 
this claim.  38 U.S.C.A. § 5107(a) (West 1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Disability proximately due 
to or the result of a service-connected disease or injury 
shall be service-connected and treated as part of the 
original condition.  38 C.F.R. § 3.310a (1999).  Service 
connection may also be established where it is shown that the 
disability for which the claim is made was chronically 
worsened due to service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995); Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

In considering this claim on a direct service connection 
basis, it is pertinent to note that the veteran does not 
contend that he injured his left knee in service, nor do his 
service medical records show as much.  What they do show is 
that at the time of his service entry examination in July 
1980, he reported a history of occasional pain in the region 
of the patella, bilaterally, when playing football and 
basketball, but said that the pain was never severe enough to 
cause him to stop playing or restrain his activities in any 
way.  He was evaluated and found to have full, painless 
motion in both knees with no swelling or laxity of the 
ligaments.  He did have moderate patella crepitus.  An X-ray 
of the left knee was normal.  He was diagnosed as having mild 
chondromalacia/patella, bilaterally.  His service medical 
records are thereafter devoid of any complaints or findings 
in regard to the left knee, and show that he had a normal 
clinical evaluation of his lower extremities at his 
separation examination in March 1983.

Following service, in July 1984, the veteran underwent a VA 
examination at which time the examiner asked him if he had 
previously injured his left knee.  This was based on findings 
of laxity of the medial collateral ligament on the left and 
an easily detectable drawer sign.  The veteran denied having 
ever injured his left knee.  The examiner went on to say that 
it was possible that the veteran could have injured his left 
knee without ever knowing it which was why he could not 
obtain a history in this regard.  This opinion is simply too 
speculative to establish service connection on a direct 
basis.  It in no way suggests a service-incurred injury.  
Moreover, the examiner never diagnosed the veteran as having 
a left knee disability.  In addition, a VA examiner who 
examined the veteran in June 1993 issued an addendum 
statement in September 1993 stating that he "aggree[d] with 
the following statement VA Form 21-6796B of rating dated 4-
10-91 'The veterans left knee condition in service was an 
apparent acute and transitory condition which existed prior 
to service and which was not a chronic disability under the 
law.  A chronic left knee condition is first manifested in 
November 1990, too remote a time to be related to the 
veteran's active service..."'.

With respect to service connection for a left knee disability 
on a secondary basis, the veteran has asserted that he first 
began experiencing left knee problems at some point between 
1988 and 1990.  The medical evidence is consistent with this 
in terms of an October 1990 VA treatment record reflecting 
the veteran's complaint of left knee problems.  According to 
this record, the veteran reported a three month history of 
left knee pain and of the knee giving out on him.  Not long 
after this, in February 1991, the veteran was diagnosed as 
having internal derangement of the left knee and underwent 
left knee arthroscopy.

The evidence on file both supports and negates a proximate 
relationship between the veteran's left knee disability and 
his service-connected right knee disability, including by way 
of aggravation.

The favorable evidence includes a VA examiner's statement in 
June 1993 that it was reasonable to assume that whatever 
problem the veteran had with his left knee would be 
aggravated if not attributable to his right knee problem.  It 
also includes a VA examiner's diagnosis in February 1995 of 
status post right knee reconstructive surgery with 
development of degenerative joint disease, possibly affecting 
the left knee also.  Furthermore, the record contains a 
February 1991 VA discharge summary noting that the veteran 
had presented to a VA orthopedic clinic with left knee pain 
and locking and no clear history of trauma, as well as 
statements by the veteran that his left knee just started 
giving way one day and that he has had to place increased 
pressure on his left leg due to his service-connected right 
knee disability.  This latter evidence goes against the 
notion that the veteran experienced an intervening injury to 
his left knee following service and provides some support for 
the above-noted VA opinions suggesting a relationship between 
the veteran's left knee problems and his service-connected 
right knee disability.  

Evidence that goes against a proximate relationship between 
the veteran's left knee disability and his service-connected 
right knee disability includes an addendum statement given by 
the examiner who performed the June 1993 VA examination.  In 
this statement, the examiner altered his earlier June 1993 
statement by opining that "No etiological relationship ha[d] 
been demonstrated between the veterans left knee disability 
and his service connection rt. knee disability.'"  The 
evidence also includes a VA examiner's opinion in December 
1999 that the veteran's right knee disability did not 
aggravate the veteran's nonservice-connected left knee 
disability.  This examiner said that the veteran had reported 
no change in pain in the left knee for a number of years and 
that therefore the right knee impairment had not caused the 
veteran's left knee impairment to become more severe.  Also 
noteworthy is a February 1991 left knee arthroscopy note 
stating that the veteran had recently injured his left knee 
and had persistent pain and popping in the knee with range of 
motion.  This record is at odds with the February 1991 VA 
discharge summary noted above which states that the veteran 
reported no clear history of trauma to the left knee. 

It must thus be concluded that the evidence neither 
preponderates in favor of nor against a proximate 
relationship between the veteran's left knee disability and 
his service-connected right knee disability; rather, it 
stands in relative equipoise.  Accordingly, the law dictates 
that the veteran prevail in the matter.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
The veteran's claim of service connection for internal 
derangement of the left knee as secondary to his service-
connected right knee disability is granted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.310a (1999). 


ORDER

A rating in excess of 20 percent for recurrent subluxation or 
instability of the right knee is denied for the period prior 
to April 22, 1997, however, a separate 10 percent evaluation 
for the veteran's service-connected right knee disability is 
granted for the period prior to April 22, 1997, subject to 
regulations governing awards of monetary benefits.

A 60 percent evaluation for the veteran's service-connected 
right knee disability is granted from June 1, 1998, to May 7, 
1999, subject to regulations governing awards of monetary 
benefits.

A rating in excess of the 30 percent evaluation for the 
veteran's service-connected right knee disability since 
December 1, 1999 is denied. 

Service connection for internal derangement of the left knee 
as secondary to the veteran's service-connected right knee 
disability is granted.


REMAND

The issue of entitlement to financial assistance in the 
purchase of an automobile or other conveyance cannot be 
decided in light of the Board's grant of service connection 
for a left knee disability.  This is so since the veteran's 
now service-connected left knee disability must be considered 
in regard to this pending claim.  Accordingly, this matter 
must be referred to the RO for an initial assessment as to 
whether the veteran might qualify for the automobile grant on 
the basis of the left lower extremity.  See Bernard v. Brown, 
4 Vet. App. 383 (1993).

In regard to the veteran's service-connected right knee 
disability, the veteran's local representative submitted 
written argument in May 2000 relaying the veteran's belief 
that his service-connected right knee disability entitles him 
to an automobile grant in accordance with VA regulation.  
However, it does not appear that the veteran has been 
provided with all applicable VA regulation in this matter.  
Specifically, he has not been adequately informed of what 
constitutes loss of use of an extremity.  The provisions of 
38 C.F.R. § 3.350(a)(2), which address special monthly 
compensation ratings, include an explanation as to what 
constitutes "loss of use" or a hand or foot.  Additionally, 
38 C.F.R. § 4.63 provides a definition of loss of use of the 
hand or foot.  These regulations should be considered in 
conjunction with the veteran's claim for financial assistance 
in the purchase of an automobile or conveyance of adaptive 
equipment and the veteran should be informed of same.  
Because these regulations are not contained in the March 2000 
Statement of the Case, the RO should ensure that they are 
included in a Supplemental Statement of the Case in the event 
of an adverse decision.  See 38 C.F.R. §§ 19.30, 19.31 
(1999).

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should readjudicate the claim 
of entitlement to financial assistance in 
the purchase of an automobile or other 
conveyance taking into consideration the 
veteran's now service-connected internal 
derangement of the left knee.  In 
adjudicating this claim, the RO must 
consider all pertinent laws and 
regulations, including 38 C.F.R. 
§§ 3.350(a)(2), 3.808, 4.63.  

2.  If the claim remains denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case, including all pertinent law and 
regulations, to include 38 C.F.R. 
§ 3.350(a)(2) and 4.63.  See 38 C.F.R. 
§§ 19.30, 19.31.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the appellant until he is 
further informed.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of this 
claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals



 



